TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00532-CR




                            Jorge Alegandro Gonzales, Appellant

                                              v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
           NO. 2443, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



PER CURIAM

              This is an appeal from a judgment of conviction for delivery of marihuana.

Sentence was imposed on January 19, 2000. The deadline for filing a motion for new trial or

notice of appeal was therefore February 18, 2000. See Tex. R. App. P. 21.4(a), 26.2(a)(1).

Motion for new trial was untimely filed on April 20, and notice of appeal was untimely filed on

July 31. Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Justices Jones, Kidd and Yeakel

Dismissed for Want of Jurisdiction

Filed: September 14, 2000

Do Not Publish




                                         2